Citation Nr: 0723121	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group VIII, left forearm, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO.  In 
September 2006, the veteran testified at a hearing held 
before the undersigned, sitting at the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

During the hearing held in September 2006, the veteran 
testified that he was receiving current VA treatment for 
difficulties with his feet.  Upon questioning, his 
representative indicated that the records of that treatment 
"should be in the file."  Unfortunately, they are not.  Nor 
does the file contain any clinical records of the veteran's 
VA treatment for "numerous medical problems," as referenced 
in a VA examination report of January 2005, or any record of 
"neuromuscular" testing by a VA physician, Dr. K., as 
referenced by the veteran in correspondence dated in January 
and May 2005.  Because this evidence could bear on the 
outcome of the veteran's case, it must be obtained.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2006).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

The veteran has undergone multiple examinations in connection 
with his current claim for an increased rating for residuals 
of a gunshot wound to his left forearm.  The report of one 
examination, dated in January 2006, indicates that he has a 
focal dystonia of the left hand that is related to his 
service-connected gunshot wound.  It is not entirely clear 
from the report whether the dystonia affects "entirely 
different functions" than the service-connected muscle 
injury, so as to warrant the assignment of separate 
evaluations under the provisions of 38 C.F.R. § 4.55(a) 
(2006).  Nor is it clear which specific nerve, or nerves, are 
affected by dystonia.  The Board also notes that the report 
of the most recent VA "scars" examination, dated in 
February 2006, contains a description of only one of the two 
scars associated with the veteran's gunshot wound.  Under the 
circumstances, another examination is required.  38 C.F.R. 
§§ 3.327, 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records of the veteran's treatment at the VA 
Medical Center (VAMC) in Phoenix, Arizona are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained should be associated 
with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran's left 
forearm examined.  The examiner(s) should 
review the veteran's claims file, and should 
indicate in the report of the examination(s) 
that the claims file has been reviewed.  
After examining the veteran, and conducting 
any testing deemed necessary (including nerve 
conduction studies, if required), the 
examiner(s) should fully describe any and all 
functional deficits associated with the 
service-connected gunshot wound of the 
veteran's left forearm.  The final report 
should include the following:

a.  The examiner(s) should provide a 
full description of the two scars on 
the veteran's left forearm that are 
associated with the service-
connected gunshot wound.  The final 
report should include the dimensions 
of each scar and information as to 
whether the scar is deep (i.e., 
associated with underlying soft 
tissue damage) or superficial; 
whether it is unstable; whether it 
is painful on examination; and 
whether it causes limited motion or 
other limitation of function.

b.  The examiner(s) should also 
record the range of motion in the 
veteran's left wrist, in terms of 
dorsiflexion and palmar flexion, and 
should record the range of motion in 
each of the fingers of the veteran's 
left hand, to include information as 
to how close (in terms of inches 
and/or centimeters) he can come to 
flexing the tips of each of his 
digits to the median transverse fold 
of his palm; how close he can come 
to touching the thumb pad to the 
fingers, with the thumb attempting 
to oppose the fingers; and the 
extent, if any, to which extension 
of the index and long fingers is 
limited (in terms of degrees).  If 
there is clinical evidence of pain 
on any motion in the wrist or any of 
the affected digits, the examiner(s) 
should indicate the point at which 
pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner(s) should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups (including flare-ups due to cold 
weather), and should portray these 
factors in terms of additional loss 
in range of motion (beyond that 
which is demonstrated clinically).  
If the examiner(s) cannot provide 
such an opinion, he or she should 
indicate why not.  To the extent 
possible, the manifestations of the 
service-connected gunshot wound 
should be distinguished from 
manifestations of any non-service-
connected disorder found to be 
present.

c.  The examiner(s) should further 
indicate whether the veteran has any 
current neurological impairment 
associated with his service-
connected gunshot wound, and should 
identify the specific nerve, or 
nerves, involved in causing the 
focal dystonia noted on VA 
examination in January 2006.  For 
each affected nerve, the examiner(s) 
should indicate whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any 
nerve is identified, the examiner(s) 
should indicate whether the 
paralysis is complete or incomplete 
and, if it is incomplete, whether 
the incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner(s) should specifically 
indicate whether any noted nerve 
impairment causes any manifestations 
entirely separate and distinct from 
those occasioned by the muscle 
injury associated with the veteran's 
gunshot wound and, if so, should 
identify the specific disabling 
manifestations attributable to nerve 
injury alone.  The examiner(s) 
should also discuss the 
significance, if any, of the 
veteran's reported history of 
peripheral vascular disease and 
metastatic prostate carcinoma as 
they relate to the current symptom 
complex.

d.  Finally, the examiner(s) should 
offer an opinion as to whether the 
veteran has lost the use of his left 
hand as a result of service-
connected disability.  That is to 
say, the examiner(s) should indicate 
whether service-connected functional 
impairments have caused the veteran 
to lose the use of his hand such 
that he would be equally well served 
(in terms of grasping, manipulation, 
etc.) by an amputation stump with 
use of a suitable prosthetic 
appliance.  See 38 C.F.R. 
§ 3.350(a)(2).

A complete rationale for all opinions should 
be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims.  In so doing, consider 
all appropriate diagnostic codes.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.350(a)(2) and any additional diagnostic 
codes in 38 C.F.R. §§ 4.71a, 4.118, 
and 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


